United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60902
                          Summary Calendar


RAHIM MAKNOJIA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95-453-791
                        --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Rahim Maknojia petitions for review of an order to the Board

of Immigration Appeals (BIA) affirming an order of the

immigration judge (IJ) denying his application for asylum,

withholding of removal, and for relief under the Convention

Against Torture (CAT).

     Maknojia does not dispute that he did not file a timely

asylum application, but he argues that he met his burden of

showing that extraordinary circumstances prevented his timely

filing.   We lack jurisdiction to review this claim, and the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60902
                                -2-

petition for review as to this claim is dismissed.   See 8 U.S.C.

§ 1158(a)(3); Zhu v. Ashcroft, 382 F.3d 521, 527 (5th Cir. 2005).

     Maknojia challenges the determination that he is not

entitled to withholding of removal based on his Muslim religion

or to protection under the Convention Against Torture (CAT).   We

must defer to the BIA’s decision unless the evidence compels a

contrary conclusion.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197

(5th Cir. 1996).   The determination that Maknojia is not entitled

to withholding of removal under the Immigration and Nationality

Act (INA) or to protection under the CAT is supported by

substantial evidence, and Maknojia has not shown that the record

compels a contrary conclusion.   The petition for review is denied

as to these claims.

     DISMISSED in part; DENIED in part.